Citation Nr: 1425085	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  10-46 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for seizures, to include as secondary to an anxiety disability including posttraumatic stress disorder (PTSD).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from May 1977 to December 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada. 

The issue of whether new and material evidence has been received to reopen the claim of entitlement to service connection for an anxiety disability, including PTSD, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the claim, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

After his above-captioned claim was certified to the Board, the Veteran submitted additional evidence and argument with a contemporaneous waiver of AOJ review.  As such, this evidence and argument will be considered herein.  38 C.F.R. § 20.1304 (2013).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In March 2008, the Veteran submitted a claim of entitlement to service connection for seizures.  This claim was denied in an August 2008 rating decision.  During the appeal period following the August 2008 rating decision, the Veteran submitted additional evidence and June 2009 "claim" relating to seizures.  38 C.F.R. § 20.1304 (2013).  Among the evidence submitted during the appeal period was a June 2009 opinion from Samir Bangalore, M.D., that appears to associate the Veteran's seizures (diagnosed as psychogenic non-epilepsy seizures) with his active duty, which the Board finds to be new and material evidence.  Id.  The denial of the Veteran's service connection claim for seizures was subsequently confirmed and continued in a December 2009 rating decision as well as an April 2010 rating decision.  Following the April 2010 rating decision, the Veteran timely perfected an appeal.  38 C.F.R. § 20.202 (2013).  As such, the Board finds that the appeal presently before the Board arises from the August 2008 rating decision.

During the pendency of this appeal, the Veteran submitted a variety of assertions regarding an alleged etiological relationship between his current seizures and/or seizure disability and his active duty.  Among these assertions, the Veteran claims that his current seizures or seizure disability was/were either caused or aggravated by an anxiety disability, including PTSD, and that an anxiety disability, including PTSD, is related to an inservice injury.  Specifically, the Veteran claimed that an anxiety disability, including PTSD, is associated with his left leg being run over by a military truck.  Indeed, the Veteran's service treatment record established that his left leg was injured by a truck and service connection is currently in effect for a left knee disability.  Further, the Veteran submitted recent VA treatment records that appear to demonstrate current diagnoses of PTSD and that his PTSD is related to an inservice injury.  Moreover, the Veteran submitted VA and private treatment reports, as well as medical articles, which appear to link seizures with anxiety and/or stress or poor coping skills.  As such, the Board finds that the Veteran's has reasonably raised a claim regarding a current anxiety disability, including PTSD.

In February 2003, the Veteran submitted a claim of entitlement to service connection for PTSD, which was denied in a June 2003 rating decision.  Although the Veteran received notice of this decision and notice of his appellate rights, he did not perfect an appeal and did not submit new and material evidence during the ensuing appeal period.  38 C.F.R. § 20.1304.  As such, the June 2003 rating decision is final.

Based on the above, the Board finds that the Veteran has reasonably raised the issue of whether new and material evidence has been received to reopen the issue of entitlement to service connection for an anxiety disability, including PTSD, as this claim was previously denied in the June 2003 rating decision.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by a veteran's description of the claim, reported symptoms, and the other information of record); Boggs v. Peake, 520 F.3d 1330, 1337 (Fed. Cir. 2008) (holding that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury, when it is an independent claim based on distinct factual bases); Velez v. Shinseki, 23 Vet. App. 199, 204 (2009) (holding that the focus of VA's analysis when determining if a claim is independent must be whether the evidence truly amounts to a new claim based upon a different diagnosed disease or whether the evidence substantiates an element of a previously adjudicated matter).  Because this claim to reopen has not been addressed by the AOJ and has not been appealed to the Board, the Board does not have jurisdiction to consider it herein.  In the Introduction, the Board referred this claim to the AOJ for development and consideration in the first instance.

Based on the evidence of record, the Board finds that the claim of entitlement to service connection for seizures is inextricably intertwined with the issue of whether new and material evidence has been received to reopen the claim of entitlement to service connection for an anxiety disability, including PTSD, being referred herein.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision in the matter).  As such, the Board finds that remanding the above-captioned claim is required in order for it to be contemporaneously adjudicated with the reasonably raised and referred claim to reopen.

As an additional matter, the Veteran was not provided a VA examination pursuant to his claim of entitlement to service connection for seizures.  During the pendency of this appeal, the Veteran asserted that his current seizures are etiologically related to head injuries sustained while parachuting.  Indeed, the Veteran's DD 214 demonstrated that he received a Parachute Badge.  Further, Dr. Bangalore's June 2009 opinion appears to associate the Veteran's seizures with inservice head trauma of an unstated nature.  Based on this, the Board finds that a remand is required to provide the Veteran a VA examination in order to satisfy VA's duty to assist.  38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c)(4)(i) (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006) (holding that, in order for a VA examination to be warranted, the evidence of record must indicate that a current disability may be associated with a veteran's military service or due to or aggravated by a service-connected disability, an evidentiary requirement that is considered to be a low threshold).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided a VA examination to determine the etiology of any found seizures or seizure disability.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The Veteran's lay statements, and any other pertinent clinical findings of record, must be taken into account.  The examiner must specifically address the following questions: 

Is it at least as likely as not (50 percent probability or greater) that the Veteran's current seizures or a seizure disability was/were incurred in or due to his active duty?  In addressing this question, the examiner must specifically discuss the inservice injury the Veteran sustained when a military truck ran over his left leg, as well as any alleged head injuries he sustained while parachuting.

Is it at least as likely as not (50 percent probability or greater) that the Veteran's seizures or a seizure disability is/are proximately due to, or chronically aggravated by an anxiety disability, including PTSD?

 A complete rationale for all opinions must be provided.

2.  The RO must notify the Veteran that it is his responsibility to report for any scheduled VA examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).

3.  After all of the appropriate notice and development has been completed with regard to the reasonably raised issue of whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for an anxiety disability, including PTSD, the RO must adjudicate that claim contemporaneously to the Veteran's claim of entitlement to service connection for seizures, to include as secondary to an anxiety disability, including PTSD.
 
4.  The RO must then stay the return to the Board of the Veteran's claim of entitlement to service connection for seizures until (1) the Veteran perfects an appeal of the rating decision concerning the reasonably raised claim to reopen referred herein; or (2) one year after the date of the letter sent to the Veteran notifying him of the rating decision as to the reasonably raised claim, whichever is earlier.
 
5.  If the Veteran's claim of entitlement to service connection for seizures remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

